Citation Nr: 0011766	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  96-25 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than January 27, 
1994, for assignment of increased disability evaluation for 
bilateral leg disability to include loss of use of both legs.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active service from January 1952 until 
January 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1996, 
from the San Juan, Puerto Rico, regional office (RO) of the 
Department of Veterans Affairs (VA) which re-evaluated the 
veteran's residuals of gunshot wounds of both legs and 
assigned a 100 percent disability evaluation for the 
bilateral leg disability effective from January 27, 1994.  
The RO also granted entitlement to special monthly 
compensation based on loss of use of the legs effective 
January 27, 1994.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The last prior final decision which addressed the ratings 
for the service connected disabilities of the lower 
extremities, and assigned a combined 70 percent rating, was 
the rating decision of February 1966.  The veteran was 
informed of the decision by letter in March 1996.  He did not 
appeal.  

3.  The veteran has been in receipt of a total rating based 
on individual unemployability (TDIU) since March 21, 1965.

4.  A claim was received from the veteran on January 27, 1994 
for re-evaluation of his service-connected disabilities.  On 
September 2, 1994, the veteran requested that "Loss of use 
Both Legs" be added to his compensation claim.  

5.  In a January 1996 rating decision, the RO granted a 100 
percent disability for the bilateral leg disability, 
effective January 27, 1994, to include entitlement to special 
monthly compensation based on loss of use of both legs, also 
effective January 27, 1994.  The veteran disagreed with the 
effective date.

12.  Outpatient treatment records show that in July 1993, the 
veteran was found to have difficulty with functional mobility 
due to decreased standing and ambulation endurance.  
Equipment recommended included an adult wheelchair.


CONCLUSION OF LAW

Entitlement to an effective date of July 26, 1993, for the 
100 percent disability evaluation for status post gunshot 
wounds to legs, residuals muscle group XI, to include special 
monthly compensation based on loss of use of both legs, is 
warranted.  38 U.S.C.A. §§ 5110, 7105 (1991); 38 C.F.R. § 
3.400 (o)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim was received from the veteran on January 27, 1994 for 
re-evaluation of his service-connected disabilities.  On 
September 2, 1994, the veteran requested that "Loss of use 
Both Legs" be added to his compensation claim.  In a rating 
decision in January 1996, the RO terminated TDIU, 
discontinued the separate disability ratings effective 
January 26, 1994, for residuals of gunshot wounds for the 
veteran's legs and determined that it was more appropriate to 
assign a single evaluation for the disability of the legs.  
The RO then evaluated the disability as status post gunshot 
wounds to both legs, residual muscle group XI, as one 
disability, and assigned a 100 percent evaluation, effective 
January 27, 1994.  The RO also determined that the veteran 
was entitled to special monthly compensation based on loss of 
use of both legs effective January 27, 1994.  

The veteran contends that an effective date earlier than 
January 27, 1994, should be assigned as he always had loss of 
use of both legs.  He contends that he claimed loss of use in 
his original compensation claim filed in 1954 and has 
continuously claimed it.  The veteran contends that the 
benefit he wants is loss of use of both legs retroactive to 
1954 when he was discharged from service.  He notes that his 
driver's license was restricted because he could not use his 
legs and submitted copies of his driver's license for 1967 
and 1974. 

A review of the file shows that in his initial claim for VA 
compensation filed in January 1954, the veteran based his 
claim on fracture of the left foot due to fragment wound.  
The original rating decision in August 1954, in pertinent 
part, granted service connection for residuals of gunshot 
wound of the left leg, muscle group XI, severe, evaluated as 
30 percent disabling; residuals of gunshot wound of the right 
leg, muscle group XI, moderate, evaluated as 10 percent 
disabling.  The effective date for these evaluations was 
January 19, 1954, the day following discharge from service.  
The veteran did not disagree with this decision and initiate 
an appeal.  This decision became final.

The RO confirmed and continued the 30 percent disability 
evaluation for the left leg disability and amended the prior 
rating decision by increasing the evaluation to 20 percent 
for the right leg disability effective from January 19, 1954, 
in a rating decision in April 1956.  The veteran was notified 
of the rating decision by letter in June 1956.  He did not 
disagree with the decision and initiate an appeal.  The 
decision became final.  A rating decision in October 1960 
confirmed and continued the evaluations for the bilateral leg 
disabilities.  The veteran appealed this decision to the 
Board.  By decision in February 1963, the Board determined 
that neuropathy of the left popliteal nerve should be 
separately evaluated and warranted a rating of 10 percent.  
The other ratings were confirmed and continued by the Board.  

The record shows that the veteran fell and fractured his left 
knee in March 1965.  In a rating decision in February 1966, 
service connection was granted for fracture of the tibial 
condyle of the left knee, evaluated as 20 percent disabling 
from March 1965.  The ratings for the other service connected 
disabilities were confirmed, and the combined rating remained 
70 percent disabling.  The veteran was informed of this 
rating decision by letter in March 1966.  He did not appeal 
and the decision became final.  This was the last prior final 
determination with respect to the ratings for the lower 
extremity service connected disabilities.  He was granted 
TDIU by rating decision in June 1966.

In arguing for an effective date earlier than January 27, 
1994, the appellant has contended that he has continually 
prosecuted his claim since the filing of his original claim 
in January 1954.  Appellate review of an RO decision is 
"initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
. . . ." 38 U.S.C.A. § 7105(a).  The veteran did not submit a 
notice of disagreement to the August 1954, April 1956 and 
June 1966 rating decisions.  In the absence of a timely 
appeal, these decisions are final.  See 38 U.S.C.A. § 7105(c) 
(West 1997); 38 C.F.R. §§ 20.200, 20.201, 20.302 (1998); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993); see Roy v. 
Brown, 5 Vet. App. 554 (1993).  See also Bernard v. Brown, 
4 Vet. App. 384, 390 (1993) (before claimant may secure 
appellate review by Board, there are a series of "very 
specific, sequential, procedural steps that must be carried 
out . . ." Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal, after 
issuance of a statement of the case). 

There is no provision in the law for entitlement to an 
earlier effective date based on the argument of continuous 
prosecution of the claim since 1954.  The law required that 
the appellant file a notice of disagreement within one year 
of the notification of the rating decision or else that 
decision would become final.  38 U.S.C.A. § 7105(c) (West 
1991).  In fact, he did not file a notice of disagreement 
within the requisite time period of the prior rating 
decisions, and therefore the Board concludes that an earlier 
effective date is not warranted based on an argument of 
"continuous prosecution" of the claim submitted in January 
1954.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (1999).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim, a 
claim re-opened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim re-opened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(1999).  The veteran's application is a claim for increase.

The claims for increased disability compensation are subject 
to the more specific criteria under 38 U.S.C.A. § 5110(b)(2) 
(West 1991) and 38 C.F.R. § 3.400(o)(2) (1999).  The law 
governing the appropriate effective date for an award of 
increased compensation provides: "The effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2).  The implementing 
regulation summarizes the criteria for an effective date of 
an award of increased compensation as the "[e]arliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim."  
38 C.F.R. § 3.400(o)(2).

In the context of section 5110(b)(2), the term "earliest 
ascertainable date" means the date on which sufficient 
evidence existed to prove that a disability had increased.  
In Wood v. Derwinski, 1 Vet. App. 367 (1991), the Court 
relied on what is now § 5110(b)(2) to remand for 
determination of the date an increased disability became 
ascertainable.  The Court's instructions to the Board assumed 
that "earliest ascertainable date" meant the date when 
probative reports were prepared.  The effective date should 
be the date when sufficient evidence existed to find that the 
disability had increased.  The Court has held that "evidence 
in a claimant's file which demonstrates that an increase in 
disability was 'ascertainable' up to one year prior to the 
claimant's submission of a 'claim' for VA compensation should 
be dispositive on the question of an effective date for any 
award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992).

The last prior final rating decision which addressed the 
rating for the bilateral leg disability, residuals of gunshot 
wound, was that of February 1966.  At that time, the combined 
rating for service connected disabilities was 70 percent, 
although the veteran was also receiving TDIU.  His claim for 
increase based on worsening of his legs was received by the 
RO on January 27, 1994.  This is the effective date assigned 
for the schedular increase to 100 percent for the bilateral 
leg disability as well as for special monthly compensation 
based on loss of use of the legs.  To warrant an earlier 
effective date, it must be factually ascertainable that the 
veteran met the criteria for increase based on loss of use 
both feet (Diagnostic Code 5110, which also entitles him to 
special monthly compensation) during the one year prior to 
the date of claim.

Evidence which sheds light on the status of the bilateral leg 
disability during this time is found in VA outpatient 
treatment records.  These records show that in July 1993, the 
veteran was found to have difficulty with functional mobility 
due to decreased standing and ambulation endurance as well as 
loss of balance.  Equipment recommended included an adult 
wheelchair.  As the evidence of record demonstrates that an 
increase in disability was "ascertainable" within the one 
year period prior to the claimant's submission, the effective 
date is the date of the occupational therapy evaluation, July 
26, 1993, and no earlier.

Although the veteran contends that the restrictions on his 
driver's license as shown by copies of his license for 1967 
and 1974 support his claim that he could not use his legs, 
the Board first notes that decisions made by the Department 
of Motor Vehicles are not controlling for purposes of VA 
adjudication as they are subject to different laws and 
regulations.  Further, the restrictions on his driver's 
licenses only required that the veteran drive an automatic 
transmission and that the car be equipped with a manual 
emergency brake.  The conclusion is that the veteran was 
still able to operate the gas pedal and brake with his feet.  



ORDER

An effective date of July 26, 1993, for assignment of a 100 
percent evaluation for status post gunshot wounds to legs, 
residual muscle group XI, to include assignment of special 
monthly compensation due to loss of use of both legs, is 
granted.  




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

